Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 1 of 18. PagelD #: 223

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

UNITES STATES OF AMERICA,

Plaintiff,

VS.

Malik Abdul Aziz

Defendant.

Smee me me me Ne ee ee ee!”

EASTERN DIVISION

CASE NO. 1:19CR00106
JUDGE DONALD C. NUGENT
DEFENDANT, MALIK ABDUL

AZIZ SENTENCING
MEMORANDUM

Defendant, Malik Abdul Aziz by and through undersigned Counsel, respectfully submits

the instant Sentencing Memorandum to support his request for a sentence that is sufficient but

not greater than necessary to achieve the statutory goals of sentencing under to Title 18, United

States Code §§ 3553(a) and 3661. Counsel respectfully submits the following Memorandum to

assist the Court in fashioning Malik Abdul Aziz sentence.

Respectfully Submitted,

/s/ rodger a. pelagalli

Rodger A. Pelagalli (0034530)
RODGER A. PELAGALLI CO., L.P.A.
6659 Pearl Road, Ste. 401

Parma Heights, OH 44130
RAPesq@aol.com

440-845-3030 (phone)

440-845-3428 (fax)

Attorney for Defendant
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 2 of 18. PagelD #: 224

MEMORANDUM

I. Introduction

District courts have great discretion in imposing the lowest sentence that will reflect the
seriousness of the offense, promote respect for the law, provide just punishment, afford adequate
deterrence to criminal conduct, protect the public from future crimes, and provide Malik Abdul
Aziz with needed educational or vocational training, medical care, or other correctional
treatment. Gall v. United States, 552 U.S. 38 (2007); Kimbrough v. United States, 552 U.S. 85

(2007); United States v. Booker, 543 U.S. 220 (2005); 18 U.S.C. § 3553(a)(2).

II. Application of Other Sentencing Factors

A. Malik Abdul Aziz Personal History and Characteristics
Malik Abdul Aziz was born on January 10, 1971 in Cleveland, Ohio to Barbara Beaman

and Michael Beaman.

B. Educational and Employment Consideration
Malik Aziz attended and completed Shaw High School, graduating in 1990. He also
attended Cuyahoga Community College and Ashland College for 1 year of college credit in

business.
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 3 of 18. PagelD #: 225

C. Malik Abdul Aziz Has an Extremely Low Likelihood of Recidivism

Malik Abdul Aziz’s Criminal History Score is a 5 based upon a score of 3 for prior
criminal conviction as well as committing the instance offense while under a criminal justice
sentence for the Cuyahoga County Common Pleas Court case # CR-03-440942-ZA (per USSG §
4A1.1(d) and the PSR reflects that he falls into the Criminal History Category of III. The
maximum term of imprisonment is 10 years pursuant to 18 USC § 922(g)(1) and 18 USC §
924(a)(2). Thus, based upon his adjusted offense level of 17 and a criminal history category of

III, the guideline imprisonment range is 30-37 months.

D. Mr. Aziz Accepted Responsibility for His Offense.

Not only did Mr. Aziz plead guilty in this case, but he has been completely truthful and
forthcoming with all aspects surrounding this matter. In doing so, he has accepted full
responsibility for the offense and assisted authorities in the investigation and prosecution of this

misconduct.

Ill. Other Considerations

A. Mr. Aziz Should be Recommended for 12-Month in a Half-Way House at End of Any
Sentence of Incarceration.

Undersigned Counsel respectfully ask this Court to sentence Mr. Aziz to a term of
incarceration of 30 months, which reflects the low end of the guideline range. Such a sentence
will enable him to be promptly placed in a half-way house to continue with counseling and
education, and provide a strong incentive for him not to re-engage in this type of illegal conduct.
However, if the Court imposes a longer term of incarceration, Counsel respectfully asks the
Court to recommend 12 months in a half-way house at the end of any incarceration term

imposed. The Second Chance Act of 2007, codified at 18 U.S.C. § 3624, increased the potential

3
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 4 of 18. PagelD #: 226

length of time a federal inmate can be placed in a half-way house from 6 months to 12 months.
See 18 U.S.C. § 3624 9c 0 91 0. The Bureau of Prisons will typically honor the Court's
recommendation. If Mr. Aziz receives a sentence of incarceration, he would greatly benefit from
the additional resources he would receive during twelve (12) months of half-way house

placement (as opposed to just 6 months) as he transitions from incarceration back into society.

IV. § 3553 Factors

As this Court is aware the Sentencing Guidelines are merely one step in the process in
determining an appropriate sentence for the Defendant. In addition, the Court is aware it should
evaluate the factors listed in 18 U.S.C. § 3553(a) to determine a reasonable sentence for the
Defendant. The Court must consider the following 3553 Factors: The nature and circumstances
of the offense and the history of the Defendant; the need for the sentence imposed (considering
seriousness of offense, deterrents, protecting the public, and providing the Defendant with
needed treatment in the most effective matter); the types of sentences available; sentencing
ranges; policy statements issued by the Sentencing Commission; need to avoid unwarranted
sentencing disparities; and restitution to the victim of the offence. In support of Malik, please

find letters of character reference from those who have know him the longest.

First, looking at the nature and circumstances of the current offense and the history of the
Defendant, the Court should evaluate several factors. The Defendant accepted responsibility for
his actions, and cooperated with an offer of assistance to the Government in this matter in that he
plead to the charge. The Defendants timely notice to the Government of his intent to plead guilty
to the indictment or charges, has saved the Government time, money and energy. The Defendant
understands the seriousness of the crime he has committed and expresses his sincere remorse and
apology. Malik has noted that he realizes he should not have been anywhere near a weapon.

Indeed, he was not utilizing said weapon in any way shape or form. But he realizes his mere
4
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 5 of 18. PagelD #: 227

possession of it in his vehicle is violative of the law and has stood up and accepted his
responsibility therein. Malik Abdul Aziz further requests this Honorable Court consider his need
to provide for his family and his cooperation and timely notification of his intent to plead guilty
when determining an appropriate sentence for Malik Abdul Aziz.

The second factor to be evaluated by the Court is to assess the need for the sentence
imposed. The Defendant acknowledges the seriousness of his action and understands the
extensive incarceration time he may be facing. Malik Abdul Aziz has worked for the last
several years in as a cook at Kentucky Fried Chicken as late as September 2018 prior to his arrest
in this case. Prior to that he was also employed at Kim’s Wings Restaurant as a cook, he has also
previously worked a the Dollar Tree in shipping and receiving and the Farmer Mills Outlet
clothing store as far back as 2017. Indeed, immediately after his prior imprisonment he received
the job at Farmers Mill Outlet clothing store as greeter and maintained until better jobs came
along. He has not made a consistent wage, but has helped out with his family. The Defendant
requests that this Court consider the Defendants attempt to maintain gainful employment as a
testament to his desire to refrain from illegal conduct and remain a productive citizen.

Thirdly, the Defendant requests this Court consider the over representation of his
criminal history listed in the PSI. Malik Abdul Aziz has a total of 5 points due to his 2003 (some
17 years ago) for aggravated robbery, felonious assault, et al, as well as an additional 2 points
due to having committed this offense while under supervision. Malik Abdul Aziz does not
believe this incident properly represents his lack of criminal involvement throughout his 49
years.

Regarding the third and fourth factors of the 3553(a) the Court should review the kinds of
sentences available. As noted above, Defendant requests this Court consider a sentence that is
sufficient but not greater than necessary to fulfill the requirements of the 3553 factors. The

Defendant believes an appropriate sentencing range would be between 30-37 months, if not
5
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 6 of 18. PagelD #: 228

lower, based upon the over representation argument listed in the preceding paragraph.
Defendant believes a sentence that includes a mixture of incarceration plus alternatives, which
include conditions of therapy and supervised release, would be most effective in reducing the
risk of recidivism.

Finally, the Defendant requests the Court recommend a drug treatment program as noted

in this Sentencing Memorandum.

Vv. Conclusion

For the reasons discussed above, Mr. Aziz respectfully requests that the Court consider
the factors highlighted in support of a sentence that is “sufficient but not greater than necessary”
to achieve the statutory purposes of punishment, as required by 18 U.S.C. § 3553(a). Given the
mitigating factors of Mr. Aziz’s offense, his personal history, and his amenability to
rehabilitation, Mr. Aziz respectfully requests this Honorable Court impose a term of 30 months if

not lower based upon the arguments herein and his age.
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 7 of 18. PagelD #: 229

   

DEFENDANT’S SENTENCING REQUEST

Defendant, Malik Abdul Aziz respectfully requests that this Honorable Court issue a

sentencing order, which includes the following:

1. A recommendation to the Bureau of Prisons that the Defendant be permitted to serve his
term of incarceration at, USP Atlanta (facility), State of Georgia or any other facility
close to his family in Atlanta, GA where a vocational programs will benefit the
Defendant and prepare his for productive participation in the society upon his release;
and,

2. The Court gives credit for all time served (since Federal custody). Also, to waive any
discretionary fine and court costs because of his indigency; and,

3. A recommendation to the Bureau of Prisons that Malik Abdul Aziz, the Defendant be
examined by a licensed professional and treated for matters for his health; and,

4. A recommendation to the Bureau of Prisons that Malik Abdul Aziz be permitted to
participate in the 500 hour Residential Substance Abuse Treatment Program and other

intensive programs for which he qualifies; and,

5. That he utilize 6800 Highway 85, Waverly Hall, GA 38189 as his residence when

incarceration is completed and/or while at a half-way house.

Respectfully Submitted

/s/ rodger a. pelagalli

Rodger A. Pelagalli (0034530)
RODGER A. PELAGALLI CO., L.P.A.
6659 Pearl Road, Ste. 401

Parma Heights, OH 44130
440-845-3030 (phone)

440-845-3428 (fax)

RAPesq@aol.com
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 8 of 18. PagelD #: 230

Attorney for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on this 27th day of February 2020, a copy of foregoing Sentencing
Memorandum was filed electronically. Notice of this filing will be sent by operation of the
Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other

parties will be served by regular U.S. mail. Parties may access this filing through the Court’s

system.

Respectfully Submitted

/s/ rodger a. pelagalli

Rodger A. Pelagalli (0034530)
RODGER A. PELAGALLI CO., L.P.A.
6659 Pearl Road, Ste. 401

Parma Heights, OH 44130
440-845-3030 (phone)

440-845-3428 (fax)

RAPesq@aol.com

Attorney for Defendant
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 9 of 18. PagelD #: 231

2-23-2020
Dear Judge

I’ve never written to a judge before so I’m kind of nervous! My name is Malik Hassani Amir
Aziz, I’m 16 years of age. My dad has been gone 15 years of my life and for the last 18 months
I’ve gotten to know him it has been a struggle for me, not having a father figure around, and
most of my friends don’t either. Now that my dad is around my life is not so hard as it once was
I mean at least I have a father figure that wanted to be in my life, which is hard to kind of find
now a days at first I was kind of mad at him until I found out that he wasn’t out in the streets
committing crimes like he use to I am kind of mad at my family for placing my dad in the
position he’s in now but since he past on I’m over it and I just want to see my dad back home wit
our family I have had my share of trouble and my dad never gave up on my but encouraged me
to do better and he always tells me Son be better than me, learn from my mistakes.
Understanding that he should of not taken a chance by touching anybodys gun because it would
possibly get him into trouble I get that, but is there any way that you can give him another

chance at continuing to be a father to me and my sisters and the rest of our family I now see how
important that my dad not only is to me but our whole family, especially my grandmother. Please
give my dad some consideration since he was doing good out here, plus he has been locked up
for 14 months already. Couldn’t he just get credit for that time and come back home and finish
his parole he was on? What ever you can do for him , we would be grateful Mr. Judge.

Thanks
Maliz Aziz
_ Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 10 of 18. PagelD #: 232

Peak. Suche eens area nes a 2-25-22 a

ll Ave reuvol. whiten fea ud et bette 50 La
Aird. ot neevois.! My nme “15 Male. fas Séac
| Ante. A212, lt Lb fie? ef ase, li ded has. Geer

Apsieott Clie S. et op Lhe aad fe. fells
NSE za hs fie pate 2 bitacd hug lt tes beat
_ lle Stikiegy la RE. : ihe, wel fevcap ia. te thee Ajewe
| her ty ted 0s blr a fete 48 MOG $2
: | bij Cs + Y  erce Geis / SLT gta A fate
le te thr Jurvec tel warted feo > my Me,
hich e's aed tied 0 F bad Hal) 2 dag
WEA AD atts bite! 0h tad at Ki _tnfe
- | le emdol Lirey. _ LIZ ES hkee. - fz OSE to on hkiid
/ Se Le on Mid ae Bf Sealy Zz Tae a ahd
Td sit Ma_pesitiit fe3 fet FIFE het state fe.
a pest ptr eek he bd — L- {est , alt See
a Neal ad ithe Hate eet Ce. titi . f hive. Let
| vy shake et table and HG ed eve Gace
LP

OS “Pe ett sete tod __ ace’zaged ite tbe tbeie. did
Myc fe - aladeufe fells a Me. SC be. belbat _ heer FE, fell /

tee

 

 

Poon mms babes. Ledevctantag, th Ae shai ef

th Ailar eethaves Pf 7s tags __annyhads 9 Gilet
a | shea poe ae DOL ELt —

 

 

 

-H = tient

 
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 11 of 18. PagelD #: 233

Vio cach Chieti ot catty fe fe a hhit tes

7O ee oe ae setts aad | fle Les al wet fawn ty Li
’ Nid vee. fil anpret lage E hi tf da ef wily tS 4
4) bet bof 72 csleele fasily, 25% cc sa lly a Komal 4
Me ML. ts lease > aan tho bel Satie CLE ha 2 Sil’e
2 Aes doug. gael Of Ake, flix. fe. a oo factliet 1]
~p foe iG wots liad. cll al fe | (est ee 4 \
Calli hea tcl Hite. Guede ce acl Aisne “ia Arca
oe A fe Was Be = jlle/ CUAL Yee wr te. ta

is, we tuifl be =e tbe. (U2 LL hy ea

[ get Had, bef 28 fcc — fh haf ype SLLF Gitte
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 12 of 18. PagelD #: 234

2/20/2020
Dear Judge

I am writing this letter on the behalf of my grandma and myself. She is older now and doesn’t
write very well anymore.

My name is Tanisha Thomas, the eldest daughter of Mr. Malik Aziz. Sir I lost my dad 16 years
ago, after he was sentenced to 14 years in prison, that was a difficult time for my brother & sister
and I. We were very angry at him for a while, but we realized he made some bad decisions in his
life like 90% of the people we know including ourselves. We forgave him and have since been
repairing our relationship with our dad, though it hasn’t been easy, we are in a good place at this
moment, however, our father is not an angel, he is a great person and doing the best to be the dad
we have been missing all these years. He has always taught us family should stick together
especially when their down.

Our Uncle Dannie had just had knee surgery, he wasn’t able to get around for a few months, so
my dad became his caretaker, cooking, helping him in and out of the bath, shopping etc. After a
few months he was back on his feet but still needed help around the house, so daddy continued to
help him and allowed him to use his car regularly. When Uncle Dannie found out dad had been
arrested for having a gun, he realized he left his gun in Daddies car, so he called dad’s PO Mrs.
Mixion and informed her that the gun was his and he had left it in dads car and forgot about it,
she told him if she was him she wouldn’t say that in court because then he could get in trouble.
Uncle told her he didn’t want my dad to sit in jail for something that wasn’t his.

Daddy now realizes that he was wrong for trying to take the gun to Uncle Dannie, he just
panicked when he saw it and wanted to get it out of his car, she he made a call to take it upstairs
to him.

Our uncle past away a few months ago and we as a family pray that our father isn’t taken away

from us again 2 or more years behind this, he has been locked up for 14 months this month
already and giving dad some more time again would be devasting to our family. I especially
need my dad to help me endure some serious issues concerning my child.

My sister just had a baby 2 wks ago and my daughter is turning 4 this Aug. The both need their
grandfather in their lives as well as my sister and litter brother. Please consider that dad was
working everyday, taking care of his family and starting college the next semester, and despite
the fact that he made a moments decision that was an incorrect one, he was doing well. HE
didn’t have any violations the 17 months on parole, also seeking to find a mentoring program for
young men, my dad left the streets alone, he may not be perfect but he doesn’t deserve prison
time again, possible house arrest or giving him time served for the 14 months he has in would be
appreciated by us all, if that’s not too much to ask for. My dads 25 yrs in prison has wrecked our
lives and impacked us in ways words can’t express at this moment you have the power to affect
our lives by your decision alone, so I plead with you to give my father another chance not to
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 13 of 18. PagelD #: 235

catch up with the time he has missed with us, but to continue the bond we’ve established so far,
we need his presence here, thank you from us all. Thank you.

Ms. Tanisha Thomas
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 14 of 18. PagelD #: 236

Dead iy Hib 2/2o/ ure

CU pw weeting, tis Rtter on the baba, of ty Yharma
i 1 a Olde Now and hoeink” WRE voy wold

aN Adame wv payin ae et rier cage har t

Vid. vers wdas, O
fe he wae Dla te in ede LW ne Lov.
pe toe »dilen and, a

yy on & ton bu€ we Meant.
he uke byrne Be Y deviates in his Lipe Like 10% uy
be Feuple we rene Lncluad ing OWES « a
Niw’ And Nave Atnee been She panri OUA mae
hy) Weth ow, dad pe it haaiwe been Gas , We
ene us A r ger Olaae’ at & MeMmed cel “4
Not Qn ang hes iy ae PehAaes and
og the het to be the dad ae wee heen mre

ss och, tone wh  eopscindl ee lds nity

Ous Unde Hadnie hao Juat | when a
wasnt able to qe round [or @ 0 Menths oJM

Aad beeame Nc ia Caretta Ke COOK helpine him in Ay “d
Out of the beth , Sho aed, Arn Ov yf? Mourhd he
iss ier on hie eee bi SUL oud

the howde Ae , Continued to him anol allows

hun wae hy (: jilon ees / aund

be ne i vm “a si jet a {aed D Dae

5. Mites LOV\ and w ORwved io that the @un
wad his Aud he had itt tk in dads COA And B&iget
About Ut, She told how fa She wre hwy She wouldnt
Say rack in Court becane thenhe Couid Bin Rouble,
ned told hor he didit Want Ma Dad waitin lai
hor Dometrung that waa'nt buc.
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 15 of 18. PagelD #: 237

N ain Heabinis hat We win, wRonc 4 aa
tek. +ho den to Uned Dawe whe J
pid whan he dau it And wenthed To rt it mi

oF lus Car, Se he Made a eatl to fave it LpSiiks
TO hin,
Own uncle {s , A ths Movths Ago And we AS

A rail R wy Yarheer isnt taven Away
ie id i icy ee be Wound this, he

tigen l iB
ay Bel Lon 14 Me

hia Month ALready ud .
ww MAL tine in Wowid hy shoud ae

aly LOPLe la nud my, Dad TO eX)

VW iad npaaiiee ula CeiCemning ny
Child. 4
a Sista. a had A Pa hot Qwxs ago and Ww
hin 0 4 his A natal
hd | liven ck ae Lut sod

i ih iv iW

vith Cotten Please Conia had hat Wok WoRKing

pe aa stake can o/, ee dnd Stari Collec

Li, ile 1 Soe meats waste andl Get Hat het bd

Q fy titiioa diteangr aed a ee Medect Bre, He was
1g well He didwt hawe avy, vielations Yu 1+ ‘seth

on COrle ales AecKiv wl Qu Mento
nae vin hay hal te oheetslaband. be anny
wat bud he decent chanve Pesaan tune Again,
Dronedle hortiae Mest OR quum hu in fnaiual sf IM
Monts he hag in weuta ud f thats
Not WO Muth TH jou iy Di 5 oc yes ivy eat has ested
(wy Wires Ayyl mW n W worbe Cant Lyfe, at
this VV 4 Paik the PULA tO ry Fash lu By | Cug,
Aitision ahora; Sot Phad with Yoa +0 UA
Chamwer Met to ‘Cadel Up re thd fine tan has' tie With! uff,
butte Comme the Bord we've satatlohed do far, we neeel
hiyprsanee hin, thank, you from usall, Thank yeu

{ho A. ‘ Ai.
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 16 of 18. PagelD #: 238

2-23-2020
Judge Nugent

Hi my name is Michael Beaman, Malik is my older brother, I believe the purpose for writing this
character letter is not to paint a picture of some super good guy but to express to you how
valuable his presence is to the family.

We have missed out on 25 years of his life due to his incarcerations. I’m 45 years old and my
brother is 49, we are to old to be absent in our kids lives now. I have a daughter and 4 boys all
between the ages of 4-14, now is the time that | need my big brother to help me keep our kids on
the straight and narrow path, it does take a village!

I am proud to say that my brother has grown to be a wise man and has taught me a lot within the
18 months he’s been home, our parents have missed him as much as our children and myself,
and though it is only my opinion, I felt it was too dangerous for Malik and Uncle Dannie to be
living in that area, but my brother was not going to leave a family member alone in that
environment, And now my uncle is resting in peace all of that is over and we just want Malik
back home, he is a brother, a father, a uncle and grandfather of two, and my mother talks to me
about what it will do to her if she loses her oldest baby a third time, it is hard to watch my
mother cry.

Please, judge him by his good and not his mistake and poor choices, because this is the best that I
have seen my big brother and I’m proud of him, he is not the same person from 16 years ago, a
lot older, a lot less hard head, still stubburn but a much better man. Thank you in advance!

Sincerely
Mr. Michael Beaman
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 17 of 18. PagelD #: 239

a \2000

auday Ni VU UNE at

AY ty NY. NANG ‘3 Nuch t DE ANAND Wahe ‘8. y Oldye 2 vpo
‘wes believe - het Yur v2 St foe. weirdons | hig @ WyvaereR
| \wkee. SS my 9 (as be Prekure, OY SOME Super 00g Coak

 

 

bs — pe Yd hut * Sens CS 12 Vou low Yoiaobl’ Wis Peery
Hs TO he Fagiy. Oo OO
ae Wout missed, ‘aaron 25 Yeaes Or VAG Aw k cue TO

Rs ntopa action Sg EA AB Onents oA) and Ww Diothe
ASA We Lee “oo Of To be MbSenr wi Cup Vaks Niue :
Qow. ~ lout a deualree pnd 4 Boys A — “the Ages OF
A= WA, wow As. <\e Mane nek wide ty x BROS
NY Llp Me KXVO OUR LOS on <he Borer -
teed Vor\y, dows TAYE & yillooes
“LD Xen Youd 40 Sar done | Nw, bdorr wp Kas g ;
x pe RH whSe Mat Bak male Me & \ort pel,
Ne \H_ Warns \e' Ss pews oye OWR Loree aS \\awe
WSO Wun QS | NUL - aS Our Ciid Wen Gon Wy Suit
Rod. nnuals, AAs OW Wd, O Dit Wi =a PAL Vk wh
“Xa Onde Fous Coe MaKe Od wnue Dann ‘eZ “WO be Notes
AW nok “OQ. 280 Sey DY, Beamer wos Nor Sow Ww Ae aug
RKO, Ruaeo AONE Awe “enviogment, And Now
NW & Resting in evo AY Ol Wowk iS wee 2 we Wr
_ Notun Wak Bael home DE \_& KRorhee wd Yathee,
fk WOO Oowh aQan Toker eY Wd, Ard, Ny Nother
_NodkS WO WE pnw wok Ye ull de 1 hee VE che lees.
hee oeck Gal gay a WHRA TNE WAS Noed VW) watel ay.
Mo's we a ee

 

 

 

—_—_— -—_—__- 4 = — =a = et ee
Case: 1:19-cr-00106-DCN Doc #: 40 Filed: 02/27/20 18 of 18. PagelD #: 240
